Dr. M. W. Roney President Texas State Technical Institute Waco, Texas 76705
Re: Status of Texas State Technical Institute as an agency of the State of Texas.
Dear Dr. Roney:
You have asked whether Texas State Technical Institute is an agency of the State of Texas.
Texas State Technical Institute was created by an act of the Legislature in 1965, Acts 1965, 59th Leg., ch. 91, at 220. At that time the Institute was named the James Connally Technical Institute and was placed under the governance of the Board of Directors of Texas A  M University. In 1969 the name of the Institute was changed to the Texas State Technical Institute, and its organization and control was vested in a board of nine regents. Acts 1969, 61st Leg., ch. 179, at 515.
The members of the board are appointed by the Governor with the advice and consent of the Senate. Education Code § 135.22. They are required to take the constitutional oath of office set out in article 16, section 1 of the Texas Constitution. Id. The property of the Institute is held in the name of the State of Texas. Education Code § 135.02. The Institute's programs are subject to approval by the State Board of Vocational Education and the Coordinating Board, Texas College and University System. Education Code §§ 135.03 and 135.04. The Board is authorized to collect tuition and fees authorized by law. Education Code §135.52. The Board is authorized to issue revenue bonds of the same type which are authorized to be issued by state-supported colleges and universities. Education Code §§ 135.56 and 55.01-55.41. Since its inception the institute has been funded by legislative appropriations. See, e.g., Acts 1965, 59th Leg., ch. 720, at 1872, and Acts 1977, 65th Leg., ch. 872, at 2703.
In light of these factors, we believe it is abundantly clear that Texas State Technical Institute is an agency of the State of Texas. State of Arkansas v. State of Texas, 346 U.S. 368 (1953); Allis-Chalmers Mfg. Co. v. Curtis Electrical Co., 264 S.W.2d 700
(Tex. 1954) (holding that Texas A  M is an agency of the State of Texas); Attorney General Opinion H-365 (1974).
 SUMMARY
Texas State Technical Institute is an agency of the State of Texas.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee